DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-6 have been amended. Claim 19 has been added. Claims 1, 3-6, and 19 are pending and have been examined.

Response to Arguments
Applicant’s arguments, see pp. 7-14, filed 4/27/2022, with respect to the rejections under 35 USC § 103, have been fully considered and are persuasive.  The rejections of claims 1 and 3-6 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As noted above, Applicant’s arguments are persuasive. While the cited art of record generally teaches cognitive processing to provide achievement of execution goals, the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations:
under control of a personal cognitive agent that comprises a plurality of goals,


consolidating entity interactions of a particular cognitive capability of a plurality of cognitive capabilities across multiple embodied cognition object instances of the plurality of embodied cognition object instances and of multiple cognitive capabilities of the plurality of cognitive capabilities across the multiple embodied cognition object instances of the plurality of embodied cognition object instances for the cognitive assistant agent, wherein the plurality of embodied cognition object instances comprise a speaker, a smart phone, a robot, and a smart car, …
coordinating interaction of the cognitive assistant agent, the first object instance, and the second object instance by: 
identifying a goal of the plurality of goals based _on the first input received from the first loT device and the second input received from the second IoT device; 
providing the first object instance with first instructions for the first loT device to meet the goal, wherein the first object instance executes the first instructions; and 
providing the second object instance with second instructions for the second IoT device to meet the goal, the second object instance executes the second instructions.

These limitations are present in independent claim 1.  The distinctions provided by the independent claim applies equally to all dependent claims.  Thus, all pending claims 1, 3-6, and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121